Citation Nr: 1527905	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.  

2.  Entitlement to service connection for major depressive disorder, to include as secondary to the service-connected irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for a spinal disability (claimed as a fractured vertebra).

4.  Entitlement to service connection for sores/rashes as due to exposure to environmental hazards.  

5.  Entitlement to service connection for weight loss as due to exposure to environmental hazards.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for musculoskeletal chest pain as due to exposure to environmental hazards and undiagnosed illness.  

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral shoulder pain, to include as due to exposure to environmental hazards and undiagnosed illness.  

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee pain, to include as due to exposure to environmental hazards and undiagnosed illness.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tension headaches, to include as due to exposure to environmental hazards and undiagnosed illness.  

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, to include as due to exposure to environmental hazards and undiagnosed illness.  

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for night sweats, chills and chronic fatigue, to include as due to exposure to environmental hazards and undiagnosed illness.  

12.  Entitlement to an evaluation in excess of 30 percent for service-connected IBS.  

13.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), to include an evaluation in excess of 30 percent prior to June 14, 2013, and an evaluation in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.  

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  

One of the Veteran's claims was previously treated as one of entitlement to service connection for a vertebral fracture.  However, the evidence of record reflects that the Veteran suffers from a different disability of the spine.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for a vertebral fracture as one that encompasses any disability of the spine.  The issue has thus been restated on the first page.  

The evidence of record also suggests that the Veteran cannot work as a result of his service-connected IBS.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Absent representation by a private attorney, remands to the RO are via the Appeals Management Center (AMC) in Washington, DC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to service connection for sores/rashes, a disability of the knees, to include as associated with environmental exposure or an undiagnosed illness, entitlement to service connection for headaches and an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's service-connected IBS renders him unable to obtain or maintain substantially gainful employment.  

2.  In light of the grant of service connection for PTSD in a September 2011 rating decision, there is no longer a question or controversy regarding the benefit sought as to the issue of entitlement to service connection for major depressive disorder.  

3.  The record reflects that the Veteran has a current diagnosis of S1 grade 1 spondylolisthesis with symptomatology that manifested within one year of separation from active duty and service connection is therefore warranted.  

4.  The Veteran does not suffer from a disability associated with weight loss that manifested during, or as a result of, active military service.  

5.  The claim of entitlement to service connection manifested by musculoskeletal chest pain was previously denied in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.  

6.  Evidence received since the September 1997 rating decision, while new, is not material in that it does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a disability manifested by musculoskeletal chest pain, and does not trigger VA's duty to assist the Veteran.  

7.  The claim of entitlement to service connection manifested by bilateral shoulder pain was previously denied in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.  

8.  Evidence received since the September 1997 rating decision, while new, is not material in that it does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a disability manifested by bilateral shoulder pain, and does not trigger VA's duty to assist the Veteran.  

9.  The claim of entitlement to service connection manifested by bilateral knee pain was previously denied in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.  

10.  Evidence received since the September 1997 rating decision is both new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a disability manifested by bilateral knee pain.  

11.  The claim of entitlement to service connection for headaches was previously denied in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.  

12.  Evidence received since the September 1997 rating decision is both new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for headaches.  

13.  The claim of entitlement to service connection for a sinus condition was previously denied in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.  

14.  Evidence received since the September 1997 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a sinus condition or trigger VA's duty to assist.  

15.  The claim of entitlement to service connection for a condition manifested by night sweats, chills or chronic fatigue was previously denied in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.  

16.  Evidence received since the September 1997 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a disability manifested by night sweats, chills or chronic fatigue or trigger VA's duty to assist.  

17.  The Veteran is presently in receipt of the maximum rating available for his service-connected IBS.  


CONCLUSIONS OF LAW

1.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).  

2.  There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for major depressive disorder.  38 U.S.C.A. §§ 511, 7104, 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  

3.  The criteria for establishing entitlement to service connection for a disability of the spine have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2014).

4.  The criteria for establishing entitlement to service connection for a disability manifested by weight loss, to include as due to exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2014).

5.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for a disability manifested by chest pain is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

6.  New and material evidence has not been received since the September 1997 rating decision and the claim of entitlement to service connection for a disability manifested by chest pain is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

7.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for a disability manifested by bilateral shoulder pain is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

8.  New and material evidence has not been received since the September 1997 rating decision and the claim of entitlement to service connection for a disability manifested by bilateral shoulder pain is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

9.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for a disability manifested by bilateral knee pain is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

10.  New and material evidence has been received since the September 1997 rating decision and the claim of entitlement to service connection for a disability manifested by bilateral knee pain is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

11.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

12.  New and material evidence has been received since the September 1997 rating decision and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

13.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for a sinus condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

14.  New and material evidence has not been received since the September 1997 rating decision and the claim of entitlement to service connection for a sinus condition is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

15.  The September 1997 rating decision denying the Veteran's claim of entitlement to service connection for a disability associated with night sweats, chills and chronic fatigue is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

16.  New and material evidence has not been received since the September 1997 rating decision and the claim of entitlement to service connection for a disability associated with night sweats, chills and chronic fatigue is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

17.  The criteria for establishing entitlement to an evaluation in excess of 30 percent for IBS have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, letters sent to the Veteran in June 2006 and July 2008 provided the Veteran with the required information and the June 2006 letter was sent prior to the initial adjudication of the Veteran's claims.  

All of the required notice was provided to the Veteran in a letter dated September 2008.  He was notified of how a service connection claim is substantiated, the need to submit new and material evidence, informed as to why his claims were previously denied and informed of the need to show a worsening of his already service-connected IBS.  He was also notified as to how VA determines the appropriate disability evaluation and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2008, April 2011, December 2012, and December 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

TDIU Benefits

The Veteran contends that he is entitled to TDIU benefits.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that TDIU benefits as secondary to the Veteran's service-connected IBS are warranted.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for PTSD (rated as 50 percent disabling) and IBS (rated as 30 percent disabling), for a combined evaluation of 70 percent.  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16.  

The record reflects that the Veteran underwent a VA examination for his IBS in November 2014.  According to the examiner, the frequency and urgency of the Veteran's diarrheal episodes would interfere with any type of employment but does prevent sedentary employment with mandatory requirement for close proximity of restroom facilities.  The record reflects diarrhea episodes occurring between 8 and 15 times per day.  

In light of the above opinion, the Board finds that the Veteran's service-connected IBS alone results in an inability to obtain or maintain substantially gainful employment.  The Board recognizes that the wording of the November 2014 positive opinion is awkward.  Nonetheless, when read at face value, it clearly indicates that all types of employment, including sedentary with restroom facilities nearby, are prevented due to the Veteran's IBS.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that TDIU benefits, secondary to the Veteran's service-connected IBS, are warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Dismissed Issue

Major Depressive Disorder

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

In this context, the Board observes that in September 2011, the RO granted service connection for PTSD.  In so doing, the RO essentially granted service connection for major depressive disorder as well.  The record reflects that the Veteran was diagnosed with a major depressive episode during a March 1996 VA examination.  It was noted that the Veteran had been suffering from symptoms, such as a lack of interest in activities and anxiety, for approximately 2 years.  The Veteran described his mood as "depressed."  An opinion regarding the etiology of this disability was not provided.  The Veteran again reported being depressed upon treatment in September 2004 and he endorsed chronic anxiety in March 2006.  

Subsequent treatment in April 2008 revealed diagnoses of PTSD and ADHD, resulting in feelings of sadness, decreased self-esteem, mood swings and other symptoms.  He was then afforded a VA psychiatric examination in April 2011.  The Veteran was again diagnosed with PTSD and ADHD.  

An additional VA examination was performed in December 2012.  The Veteran was noted to have prior diagnoses of PTSD, major depressive disorder and ADHD.  He was noted to be suffering from a number of symptoms associated with these diagnoses, including a depressed mood and anxiety.  The examiner concluded that it was not possible to differentiate which symptoms were attributable to each diagnosis.  According to a December 2014 examination report, in addition to PTSD, the Veteran suffered from ADHD.  There was no mention of major depressive disorder at this time.  It was again determined that it was not possible to differentiate what symptoms were attributable to each diagnosis  

Overall, the evidence of record demonstrates that the Veteran suffers from a psychiatric disability that has been labeled as both PTSD and major depressive disorder.  As noted by multiple VA examiners, the symptoms of these conditions are not distinguishable from one another.  In other words, the disability evaluation assigned to the Veteran's PTSD fully considers the symptoms associated with his major depressive disorder.  As a result, there is no longer a question or controversy remaining regarding the benefit sought as to the issue of entitlement to service connection for major depressive disorder.  The relief sought on appeal - compensation for symptoms associated with major depressive disorder - has been accomplished.  Accordingly, the appeal is dismissed.  

New and Material Evidence 

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

Chest Pain

The record reflects that the Veteran was previously denied service connection for his claim of entitlement to service connection for chest pain in a rating decision dated September 1997.  The Veteran did not appeal this decision and it is now final.

In July 1991, the Veteran was treated with complaints of chest tightness and difficulty breathing.  He was diagnosed with an upper respiratory infection.  This condition was treated and there is no evidence of a subsequent diagnosis, suggesting that it resolved prior to his separation from active duty.  A January 1994 chest series also revealed the heart and lungs to be normal with no evidence of a pneumothorax.  

According to the Veteran's September 1994 separation examination report, an evaluation of the chest and heart was deemed to be normal.  The Veteran also denied having, or ever having had, pain or pressure in his chest in a report of medical history associated with this examination.  

A March 1996 examination report reflects that the Veteran complained of chest pain.  He reported that this pain began in 1994.  The pain was in his left chest wall from the shoulder area to under the armpit of the left chest wall.  This occurred if the Veteran read a certain way.  It was more noticeable with a deep breath but did not resolve when he held his breath.  There were no other associated symptoms such as shortness of breath.  The Veteran was diagnosed with musculoskeletal chest pain.  No opinion regarding etiology was provided.  

The Veteran's claim was subsequently denied in a September 1997 rating decision because examination revealed the chest to be normal.  A diagnosis of musculoskeletal chest pain was assigned, however.  There was no evidence linking this to military service.  

Therefore, for the evidence to be material in this case, it must address the above noted unestablished facts.  With that having been said, the Board finds that no new evidence has been submitted to VA that is material in this case.  According to an April 2011 VA examination report, the Veteran's chest was normal.  No additional evidence has been provided to VA relating the Veteran's reported chest pain to a chronic diagnosed or undiagnosed condition that manifested during, or as a result of, active military service.  As no new and material evidence has been provided, the claim remains closed.  


Bilateral Shoulder Pain

The Veteran also contends that he is entitled to service connection for a disability associated with bilateral shoulder pain.  This claim was previously denied in a September 1997 rating decision.  The claim was denied because the evidence of record failed to reflect that any current disability associated with the shoulders existed.  As such, for the evidence to be material, it must address this unestablished fact or trigger VA's duty to assist.  

As of the present, the Veteran has not provided VA with any evidence to suggest that he suffers from a current chronic disability of the shoulders that manifested during or as a result of active military service.  While he has described pain, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran previously reported pain prior to the September 1997 rating decision.  With no additional evidence of any actual disability associated with either shoulder, the Veteran's claim cannot be reopened.  

Bilateral Knee Pain

The Veteran also contends that he is entitled to service connection for bilateral knee pain.  According to a February 1995 VA treatment note, the Veteran was suffering from bilateral knee pain.  However, an evaluation of the knees was within normal limits.  X-rays of the knees were normal at this time as well.  The Veteran again reported bilateral knee pain in February 1996.  He stated that this occurred on a monthly basis.  

The Veteran was then denied service connection for a disability or disabilities of the knees in a September 1997 rating decision.  The Veteran did not appeal this decision and it is now final.  The Veteran's claim was denied because there was no evidence of a current chronic disability.  Therefore, for the claim to be reopened, the evidence submitted since September 1997 must address this unestablished fact.  

With that having been said, the Board finds that new evidence submitted since September 1997 is material to the Veteran's claim.  According to an April 2011 VA examination, the Veteran suffered from stiffness in the knees with a constant dull ache pain.  He was diagnosed with arthralgia at this time.  As such, there is evidence of a possible current knee disability.  As this directly relates to why the Veteran's claim was previously denied, it is now reopened.  

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  In January 1992, the Veteran was seen with complaints of a headache with a running nose, body aches and a cough for the past 1 day.  A diagnosis of upper respiratory infection was assigned at this time.  According to the September 1994 separation examination report, an evaluation of the head was deemed to be normal.  The Veteran also denied having, or ever having had, frequent or severe headaches in his report of medical history associated with this examination.  

The Veteran's claim was subsequently denied in a September 1997 rating decision for two reasons.  First, it was not considered to be related to an undiagnosed illness as it was the result of a known clinical diagnosis - "tension headaches and spinal headache."  Second, there was no evidence to show that tension headaches or spinal headaches were incurred in or aggravated by military service.  As such, for the evidence to be material in this case, it must address this unestablished fact.  

Since the September 1997 rating decision, the Veteran was afforded a VA examination in April 2011 for a number of claims, including headaches.  The Veteran was diagnosed with sinus headaches.  No opinion regarding etiology was provided.  However, during his March 2015 hearing, the Veteran did report that his headaches began during military service.  

In light of the above testimony, the Board finds that evidence that is both new and material has been submitted to VA.  As such, the Veteran's claim of entitlement to headaches is reopened.  



Sinusitis

The Veteran also contends that he is entitled to service connection for sinusitis.  This claim was previously denied in a September 1997 rating decision because there was no evidence of a diagnosed or undiagnosed disability associated with the sinuses.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for sinusitis has not been submitted.  According to an April 2011 VA examination report, the Veteran complained of sinus infections.  However, X-rays of the Veteran's sinuses were negative for any abnormality at this time.  The record contains no further evidence identifying a chronic condition associated with the sinuses.  With no additional evidence of any actual disability associated with the sinuses, the Veteran's claim cannot be reopened.  

Night Sweats, Chills and Chronic Fatigue

The Veteran also contends that he is entitled to service connection for a disability associated with night sweats, chills and chronic fatigue, to include as due to an undiagnosed illness related to his service in Southwest Asia.  This disability was previously denied in a September 1997 rating decision because these were deemed to be symptoms associated with a known psychiatric diagnosis.  The Veteran is presently service-connected for PTSD with depression.  Therefore, for the evidence to be material in this case, it must suggest that these symptoms are in fact independent disabilities.  

With that having been said, the Board finds that new and material evidence sufficient to reopen a claim of entitlement to service connection for a disability manifested by night sweats, chills and chronic fatigue has not been submitted.  The record contains no evidence to contradict the previous finding that the issues described by the Veteran are more than symptoms of his now service-connected psychiatric disability.  As such, the claim cannot be reopened.  

Entitlement to Service Connection

Vertebral Fracture 

The Veteran also contends that he is entitled to service connection for a vertebral fracture.  While the evidence of record fails to substantiate the Veteran's assertion that he suffered a vertebral fracture during active military service, the evidence nonetheless reflects that he was diagnosed with a spinal disability that exhibited symptomatology within one year of separation from active duty.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a spinal disability is warranted.  

In August 1991, the Veteran was treated for neck pain after falling off of a chair and hitting a bulkhead.  The Veteran denied loss of consciousness, numbness, weakness or tingling.  He was diagnosed with a soft tissue injury.  There was no finding of a vertebral fracture and subsequent records suggest that this injury resolved prior to separation, as there is no further treatment or diagnosis.  A January 1994 VA treatment note from the Naval Station in San Diego, California, reflects that the Veteran hit a fence while on a snowboard.  The Veteran was diagnosed with a contusion to the left coxal area.  There is no evidence of a chronic disability being assigned in relation to this injury.  Furthermore, according to an evaluation performed as part of the Veteran's September 1994 separation examination, an evaluation of the spine and other musculoskeletal system was deemed to be normal.  The Veteran was noted to be in good health and without defects.  The Veteran also denied having, or ever having had, recurrent back pain, broken bones or bone, joint or other deformity in his report of medical history associated with this examination.  

Post-service records also fail to reflect that the Veteran has ever been diagnosed with a fractured vertebra.  However, a January 1995 VA examination report reflects that the Veteran reported low back pain since a motor vehicle accident during military service.  Service treatment records do not reflect any back injury related to a motor vehicle accident and the examiner did not offer an opinion regarding etiology.  A February 1995 evaluation did reveal point tenderness of the lumbar spine with minimal bilateral lumbar spasm with decreased range of motion.  There was positive objective evidence of pain with manipulation with guarding and increased spasm.  No specific diagnosis was assigned at this time.  

The Veteran underwent an additional VA examination of the spine in March 1996.  Examination revealed mild tenderness to palpation over the lumbosacral spinous process with no palpable step off or deformity.  There was no paraspinal muscle tenderness or spasm.  The Veteran was diagnosed with L5-S1 grade 1 spondylolisthesis with low back pain and no radicular symptoms.  No opinion as to etiology was provided.  

In November 2008, a magnetic resonance image (MRI) revealed grade 1 spondylolisthesis of L5 on S1, as well as mild bulging of the L5-S1 disc and lumbar canal stenosis.  No opinion was provided regarding etiology.  The Veteran previously reported in October 2008 that his back pain had been present since 1993.  He reported in March 2008 that he fractured his spine in 1993.  However, the Board again notes that this is not supported by the in-service medical evidence.  SSA records from June 2007 further note that while the Veteran alleged a spinal fracture in 1993, this was not substantiated by the evidence of record.  

The Veteran underwent an additional examination in April 2011.  The Veteran reported that he suffered a back injury in 1993.  X-rays at the time of the incident were noted to be negative for fracture, as was a subsequent MRI.  Examination revealed that the Veteran suffered from a mechanical lumbar sprain.  It was noted that no medical opinion was requested at this time.  

Having considered the above evidence, the Board finds that service connection for a spine disability is warranted.  While there is no evidence of record diagnosing a vertebral fracture as claimed, the Veteran was diagnosed with L5-S1 grade 1 spondylolisthesis with low back pain and no radicular symptoms upon examination in March 1996.  Objective evidence of back symptomatology was noted upon evaluation in February 1995 - less than one year after separation from active duty.  In light of this evidence, the Board finds that service connection for a spine disability (L5-S1 grade 1 spondylolisthesis) is warranted.  See 38 U.S.C. § 5107(b).  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for a spinal disability is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for a spinal disorder is granted.  

Weight Loss

The Veteran contends that he is entitled to service connection for a disability associated with weight loss.  However, the evidence of record does not reflect that the Veteran suffers from any chronic disability associated with weight loss that manifested during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service treatment records fail to reflect that he was diagnosed with any disease or injury associated with weight loss.  He was also not treated for any symptomatology associated with weight loss.  As such, his service treatment records fail to reflect that any chronic disability associated with weight loss manifested during, or as a result of, active military service.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from any current disability associated with weight loss that manifested during, or as a result of, active military service.  A January 1995 VA treatment record notes that the Veteran was seen with complaints of diarrhea and weight loss.  Service connection is already in effect for IBS and it is not clear whether any weight loss was associated with a separate disability.  Also, according to a February 1995 VA treatment record, the Veteran had lost 18 pounds.  However, it was also noted that he had gained back 14 pounds of this weight.  No disability was assigned related to this weight loss.  

An April 2007 VA treatment note does indicate a diagnosis of anorexia of unknown etiology.  However, it is entirely unclear from the competent evidence of record where this diagnosis arose from.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The physician did not indicate why a diagnosis of anorexia was noted in the Veteran's history, nor did she suggest this would be connected in any way to military service or a service-connected disability.  As such, the Board finds that this statement has little probative value.  

Furthermore, according to a November 2014 VA examination report, the Veteran did not suffer from weight loss or malnutrition.  While the Veteran's weight may have fluctuated since his separation from active duty, there is simply no evidence linking this to any chronic disability.  As such, service connection cannot be established.  

The Board recognizes that the Veteran believes he is entitled to service connection for a disability associated with weight loss.  However, he has not provided VA with any evidence to suggest that he has lost any abnormal amount of weight as a result of a diagnosed or undiagnosed disability.  In July 2008, the Veteran reported having lost approximately 25 pounds in the previous three years.  The mere fact that the Veteran has lost weight over time is not evidence of any actual disability.  An October 2012 VA treatment note reflects a weight of 146 pounds.  There is no evidence of any disability resulting in a loss of weight.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a disability associated with weight loss must be denied.

Increased Evaluation for IBS

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for his service-connected IBS.  However, the Veteran's 30 percent evaluation is the maximum evaluation permitted for this disability.  The preponderance of the evidence of record further reflects that the Veteran is not entitled to an evaluation in excess of 30 percent under any other relevant diagnostic code, and, that his disability does not result in symptomatology to warrant referral for an extraschedular evaluation.  As such, the claim is not warranted.  

For historical purposes, the Veteran was originally granted service connection for IBS in an April 1999 rating decision.  This is the maximum evaluation available for this disability under the rating schedule.  In July 2008, the Veteran filed a claim for an increased evaluation.  This claim was subsequently denied in a December 2008 rating decision.  The 30 percent evaluation was continued in a September 2011 statement of the case which the Veteran appealed to the Board in October 2011.  

In November 2014, the Veteran was afforded a VA examination for his service-connected IBS.  According to the examiner, the Veteran's claims file was reviewed in conjunction with this examination.  It was noted that continuous medication was required for the control of this condition.  There had been no surgical treatment, but there was diarrhea and nausea.  Diarrhea occurred 8 to 15 times per day.  This was noted to be loose and watery with mild abdominal cramping and urgency.  This was worse following oral intake of any liquids or solid food stuffs.  The Veteran denied distention.  Nausea was mildly daily with some reflux.  The Veteran's abdominal distress was noted to be more or less constant with exacerbations occurring 7 or more times over the past 12 months.  There was no weight loss or malnutrition attributable to this condition, and it was determined that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner concluded that "[f]requency and urgency of diarrheal episodes would interfer (sic) with any type of employment but does prevent sedentary employment with mandatory requirement for close proximity of restroom facilities."  

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114. 

In the present case, the Veteran is already in receipt of the maximum rating available for IBS.  The Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected IBS on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran complains of symptoms such as very frequent diarrhea and abdominal distress.  His 30 percent is meant to compensate a severe intestinal condition with more or less constant abdominal distress.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 30 percent for IBS must be denied.  







	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to TDIU benefits is granted.  

The claim of entitlement to service connection for major depressive disorder is dismissed.  

The claim of entitlement to service connection for a spinal disorder (previously claimed as a vertebral fracture) is granted.  

The claim of entitlement to service connection for a disability associated with weight loss is denied.  

New and material evidence having not been received, the claim of entitlement to service connection for a disability associated with musculoskeletal chest pain remains closed.  

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a disability associated with bilateral shoulder pain remains closed.  

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a disability manifested by bilateral knee pain is reopened.  

New and material evidence having been received, the Veteran's claim of entitlement to service connection for headaches is reopened.  

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a disability associated with the sinuses remains closed.  

New and material evidence having not been received, the claim of entitlement to service connection for a disability manifested by night sweats, chills and chronic fatigue remains closed.  

The claim of entitlement to an evaluation in excess of 30 percent for IBS is denied.  


REMAND

Skin Conditions

The Veteran contends that he is entitled to service connection for sores/rashes as due to exposure to environmental hazards.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A November 1990 in-service treatment note reflects complaints of tender lumps to the lower neck.  The Veteran also complained of jock itch.  The Veteran was diagnosed with lymphadenitis and tinea cruris.  In a February 1991 report of medical history, the Veteran reported having been hospitalized for hives when he was approximately between the ages of 8 and 10 years old.  The Veteran was also treated in February 1993 for numerous warts on the left foot.  The Veteran desired that these be removed.  According to an evaluation performed as part of the Veteran's September 1994 separation examination, the skin was deemed to be normal.  Tattoos were noted, however.  The Veteran also denied having, or ever having had, a skin disease in his report of medical history associated with this examination.  The Veteran did endorse having, or having had, hives in a dental health questionnaire prepared in September 1994.  However, there is no evidence of a chronic skin condition during military service.  

Nonetheless, in April 2011, the Veteran was scheduled for a general VA examination.  An examination of the skin revealed it to be warm, dry and intact.  The Veteran reported, however, that he experienced rashes on his legs, arms and back.  He described these as a fine, almost allergy-type, reaction.  The Veteran's skin was presently flaky and dry but no significant rash was present.  The Veteran was diagnosed with intermittent rashes.  No opinion regarding etiology was provided.  

The Veteran has asserted that he suffers from a skin condition that arose due to environmental exposure during his Gulf War service.  The record confirms the Veteran's service, as his DD-214 reflects that he was awarded the Southwest Asia Service Medal.  In light of the Veteran's service history, his diagnosis of intermittent rashes and his allegation that these are associated to exposure during the Gulf War, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he suffers from a chronic disability associated with skin rashes, and if so, whether this disability manifested during, or as a result of, military service.  

Bilateral Knee Pain

The Veteran also contends that he is entitled to service connection for bilateral knee pain.  For historical purposes, this claim was initially denied in a September 1997 rating decision.  The Veteran's claim was denied because the record did not contain any evidence of a disability manifested by knee pain.  

There is no in-service evidence of any injury, disease or symptom associated with either knee.  According to an evaluation performed as part of the Veteran's September 1994 separation examination, the lower extremities were deemed to be normal.  The Veteran also denied having, or ever having had, a "trick" or locked knee, or, bone, joint or other deformity, in his report of medical history associated with this examination.  

According to a February 1995 X-ray report, the Veteran had no bone injury or disease associated with either knee.  The knees were determined to be within normal limits.  The record does not reflect that the Veteran has been diagnosed with any chronic disability of either knee since this time that manifested during, or as a result of, active military service.  As such, service connection cannot be established.  

In April 2011, the Veteran was afforded a VA examination.  The Veteran reported pain and stiffness in both knees.  There was a flare-up of pain with prolonged walking and standing or attempting to squat.  The Veteran was diagnosed with arthralgia and a slight decrease in range of motion was noted.  

In light of the above, the Board finds that a VA examination should be scheduled to determine whether the Veteran suffers from a current disability of either or both knees that manifested during, or as a result of, active military service.

Headaches

The Veteran also contends that he is entitled to service connection for a disability manifested by headaches.  Specifically, the Veteran has asserted that this disability is due to exposure to environmental hazards while in Southwest Asia or due to an undiagnosed illness.  However, the Veteran's headaches have been associated to a known diagnosis.  The Veteran was diagnosed with sinus headaches during an April 2011 VA examination.  No opinion regarding etiology was provided.  During his March 2015 hearing, the Veteran reported that his headaches began during military service.  

In light of the above, the Board finds that the Veteran should be scheduled for a VA examination to determine whether his current headaches manifested during, or as a result of, active military service.  The Veteran has been diagnosed with sinus headaches and has alleged that they manifested during military service.  His exposure to environmental toxins while in Southwest Asia is conceded. 

Increased Evaluation for PTSD

Finally, the Veteran contends that he is entitled to increased evaluations for his service-connected PTSD.  Regrettably, a remand is required before appellate review can proceed on this issue.  

The record reflects that the Veteran was granted service connection for PTSD in September 2011.  A disability evaluation of 30 percent was assigned at this time.  This evaluation was continued in a January 2013 statement of the case, which the Veteran appealed to the Board in March 2013.  An increased evaluation of 50 percent was assigned in a December 2014 rating decision.  A timely notice of disagreement was received from the Veteran in January 2015.  

The record reflects that the Veteran requested a hearing regarding the issue of his disability evaluation for his service-connected PTSD in March 2013.  However, there is no evidence of record to suggest that he has ever been provided an opportunity to testify regarding the severity of his service-connected PTSD.  While he was afforded a hearing in March 2015, no testimony was provided regarding the current level of severity of the Veteran's service-connected PTSD.  As such, this issue must be remanded so that the Veteran can be scheduled for his requested hearing regarding the issue of entitlement to an increased evaluation for his service-connected PTSD.  See 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing for his claim of entitlement to an increased evaluation for PTSD before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his claimed skin disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  All indicated tests and studies should be performed and the examiner should address the following:

Identify any current chronic skin disability associated with the Veteran.  

If any chronic skin disability is identified, the examiner should opine as to whether it is at least as likely as not that that this disability manifested during, or as a result of, the Veteran's military service, to include as due to the Veteran's service in Southwest Asia.  

A complete rationale must be provided and the Veteran's lay assertions must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed bilateral knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  All indicated tests and studies should be performed and the examiner should address the following:

Identify any current chronic knee disability associated with the Veteran.  

If any chronic disability of either knee is identified, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided and the Veteran's lay assertions must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding the etiology of his headaches.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  All indicated tests and studies should be performed and the examiner should address the following:

Opine as to whether it is at least as likely as not that the Veteran's headaches, diagnosed as sinus headaches, manifested during, or as a result of, active military service.  The Veteran's service in Southwest Asia, and thus exposure to environmental toxins, is conceded.  

A complete rationale must be provided and the Veteran's lay assertions must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.  

5.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

6.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


